Citation Nr: 1441897	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-27 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B. J.



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1950 to February 1954 and from June 1954 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2012 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma in service. 

2. The Veteran has current bilateral hearing loss disability for VA disability compensation purposes. 

3. The current bilateral hearing loss disability is related to the in-service loud noise exposure.

4. The Veteran currently has tinnitus.

5.  The current tinnitus is related to the in-service loud noise exposure.

6.  The Veteran's current degenerative joint and disc disease of the lumbar spine are related to his period of service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).
 
2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint and disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In view of the Board's favorable decision on the issues of service connection for bilateral hearing loss, tinnitus, and degenerative joint and disc disease of the lumbar spine, further assistance is not required to substantiate that element of the claims.

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran seeks service connection for hearing loss and tinnitus, which he maintains results from excessive noise from working as an Air Force aircraft mechanic during service. 

The Veteran's DD-214 reveals that his military occupational specialty during service was an aircraft mechanic.  As such, the Board presumes that the Veteran sustained acoustic trauma in service.

A review of the Veteran's available treatment records reveals that at the time of his June 1954 re-enlistment examination, the Veteran was noted to have 15/15 hearing on whispered and spoken voice testing.  

At the time of a December 1965 examination, the Veteran was noted to have decibel level readings (converted) of 15, 10, 5, 5, and 0 in the right ear and 25, 20, 20, 20, and 35 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of an April 1969 examination, the Veteran was noted to have decibel level readings of 10, 10, 5, 10, and 15 in the right ear and 10, 10, 5, 10, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

In a September 23, 1970 outpatient treatment record, the Veteran was noted to have decibel level readings of 35, 35, 35, 30, and 30 in the right ear and 35, 30, 35, 30, and 35 in the left ear at 5000, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a September 23, 1970, hearing conservation test, the Veteran was noted to have decibel level readings of 30, 35, 25, 25 and 35 in the right ear and 30, 35, 15, 25, and 30 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a September 29, 1970, hearing conservation test, the Veteran was found to have decibel level readings of 45, 45, 40, 40, and 50 in the right ear and 40, 35, 25, 35, and 35 in the left ear at 5000, 1000, 2000, 3000 and 4000 Hertz. 

Finally, at the time of the Veteran's February 1971 service separation examination, decibel level readings of 25, 25, 15, 25, and 25 in the right ear and 25, 25, 10, 15, and 25 in the left ear, were reported at 500, 1000, 2000, 3000 and 4000 Hertz.  The Veteran was also noted to have minimal hearing loss at all frequencies since 1956.  On his retirement report of medical history, the Veteran reported having hearing loss, with minimal hearing loss at all frequencies since 1956 being noted in the physician's summary section of the report.

In conjunction with his claim, the Veteran was afforded a VA examination in October 2011.  Audiological evaluation performed at that time revealed decibel level readings of 25, 25, 35, 40, and 60 in the right ear and 25, 25, 45, 45, and 45 in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz.  Speech recognition was 96 percent in the right ear and 92 percent in the left ear.  The Veteran was noted to have bilateral sensorineural hearing loss.  

Following examination, the examiner indicated that it was not as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner noted that a review of the Veteran's claims folder showed that hearing at enlistment was 15/15, which was normal.  The examiner further indicated that subsequent audiograms performed throughout the Veteran's active duty years showed hearing within normal limits; however, a diagnosis of "minimal hearing loss all frequencies since 1956" was reported.  The examiner noted that when conversions were made no significant changes in hearing occurred from 1955 to 1971.  The examiner further observed that there were no complaints of tinnitus found in service treatment records.  The examiner also indicated that the Veteran did not have any recurrent tinnitus.  

In his July 2012 notice of disagreement, the Veteran reported that his hearing loss continued to worsen following separation.  

At his April 2014 hearing, the Veteran testified as to working on aircraft engines from 1954 to 1971.  He stated that he was around aircraft all the time.  He further testified that he had little noise exposure following service.  He indicated that there was no other place that he had been exposed to acoustic trauma.  The Veteran reported that as his hearing became worse his tinnitus increased.  

In support of his claim, the Veteran submitted a May 2014 report from his private audiologist.  She noted the Veteran's in-service military occupational specialty of an aircraft mechanic and his exposure to excessive noise levels while performing his duties.  She further indicated that the Veteran experienced chronic subjective tinnitus commonly associated with hearing loss.  She noted that the Veteran reported that his tinnitus began in the service.  

The audiologist reported that she had reviewed the Veteran's service treatment records and observed that the separation physical contained a mild hearing loss in both ears.  She stated that based upon her review of the service treatment records, examination of the Veteran, and interview of the Veteran, it was at least as likely as not that the Veteran's hearing loss and tinnitus were caused by or contributed to by noise exposure during his period of service.  Her opinion was based upon the Veteran's exposure to excessive noise in service without the benefit of adequate hearing protection, that he demonstrated a mild hearing loss bilaterally when exiting service, and that he stated that his tinnitus began in service.   

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service as an aircraft mechanic. 

Although the VA examiner, an audiologist, found that it was not likely that the Veteran's hearing loss was related to his period of service, he did note the acoustic trauma to which the Veteran was exposed in service.  Moreover, while the examiner stated that the Veteran had normal audiological results throughout his period of service, the Board observes that the Veteran met the criteria for hearing loss, as defined by VA standards, on several occasions and that he was noted to have had a mild hearing loss at separation.  In addition, the Veteran's private audiologist indicated that the Veteran's hearing loss was at least as likely as not related to his period of service and provided rationale to support the opinion.  The medical evidence is at least in equipoise as to whether the Veteran's hearing loss was related to his period of service.  

Given the Veteran's current hearing loss; his in-service military occupational specialty; his in-service noise exposure; and the various opinions of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.

The Board also finds that tinnitus was incurred in and is attributable to service.  Entitlement to service connection for tinnitus cannot be established through application of 38 C.F.R. § 3.303(b); however, 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  

With regard to the VA examiner's notation that the Veteran did not have recurrent tinnitus, the Board notes that the Veteran has reported having tinnitus on numerous occasions.  Moreover, the Veteran was noted to have tinnitus in May 2014 on private audiology testing, with the examiner relating the tinnitus to his hearing loss and his period of military service.  

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Low Back

The Veteran maintains that his current degenerative joint and disc disease arises from a motor vehicle accident in 1960, at which time he sustained an L2 vertebrae fracture.  

A review of the Veteran's service treatment records reveals that he sustained a compression fracture of the L2 vertebra in September 1960 as a result of having been involved in an automobile accident.  The Veteran was placed in a body cast following the accident.  In May 1971, the Veteran was diagnosed as having a lumbosacral strain.  

At the time of his February 1971 service separation examination, the Veteran was found to have no weakness, deformity, or limitation of motion of the lumbar spine.  On his February 1971 service separation report of medical history, the Veteran checked the "yes" box when asked if he had any back trouble.  In the physician's summary section of the report, the Veteran was noted to have sustained an L2 compression fracture in 1960 secondary to an automobile accident.  The Veteran was noted to have worn a back brace while recovering and to have had no problems since that time with no complications or sequelae.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2009.  The examiner noted that the Veteran was involved in a motor vehicle accident in 1960, at which time he sustained a fracture of the vertebra which healed well.  The examiner reported that the Veteran worked in construction following service and that he was treated for sacrolitis in 2007.  The examiner indicated that the Veteran's vertebra fracture healed well and that he did not have any surgery on his back.  Diagnoses of left sacrolitis and degenerative joint and disc disease of the back were rendered.  

The examiner indicated that the Veteran's current back conditions of degenerative joint and disc disease and left sacrolitis were less likely than not caused by his service-connected back injury with fracture of the vertebra.  The examiner noted that the Veteran had a vertebral fracture in service and that he was treated and had a well-healed fracture.  He did not have any other treatment in the record until 2007 for his back.  He noted that the back condition that was treated and diagnosed in 2007 was degenerative in nature and that the Veteran had arthritis in other joints of his body.  He stated that the degenerative joint and disc disease noted in 2007 were not sequelae of his vertebral fracture, which was well-healed.  

In conjunction with his clam, the Veteran was afforded an additional VA examination in November 2013.  At the time of the examination, the Veteran was diagnosed as having degenerative disc disease/kyphoscoliosis/marked T-12/L1compresssion/L2 compression fracture 1960.  

The examiner noted the in-service findings and the treatment received relating to the compression fracture.  The examiner indicated that the Veteran's T-12- L1 compression fracture and L2 disc disease were as likely as not related to the military after a rollover accident in 1960, where the Veteran sustained a L2 fracture.  The examiner opined that the back pains, spasms, and strain in the military were the early manifestations of the current T12-L1 compression and L2-3 narrowing.  He further indicated that the current low back pain was the residual of the L2 vertebra fracture in the military.  He stated that compression fractures could cause back pains later in life and as likely as not cause narrowing of the L2-3 disc space found on x-rays.  

At the time of his April 2014 hearing, the Veteran testified as to having sustained a vertebra fracture and being placed in a body cast and then a brace in 1960.  He reported continuing problems with his back thereafter.  The Veteran indicated that he did not injure his back after service.  

The Veteran's service treatment records demonstrate that he sustained a L2 vertebra fracture in September 1960 and that he currently has degenerative joint and disc disease.  While there are differing opinions as to whether the Veteran's current degenerative joint and disc disease are related to his period of service, the opinions are at least in equipoise. 

Given that the Veteran sustained a L2 fracture in service, that he currently has degenerative joint and disc disease of the lumbar spine, and that the opinions of record as to the etiology of the Veterans are of equal weight, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current degenerative disc and joint disease of the lumbar spine are related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for degenerative joint and disc disease of the lumbar spine.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



con



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  

Service connection for degenerative joint and disc disease of the lumbar spine is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


